Citation Nr: 1705244	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for sciatic nerve damage/radiculopathy of the bilateral lower extremities as secondary to a low back condition. 

3.  Entitlement to service connection for a bilateral foot condition to include arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1974.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida and Des Moines Iowa, respectively.  Jurisdiction was transferred from the St. Petersburg RO to the Des Moines RO in April 2012.  

In July 2011 the Veteran filed a notice of disagreement (NOD) with the rating decision denying his claim for entitlement to a TDIU.  A statement of the case was issued in February 2013.  In May 2014, the Veteran filed a NOD with the rating decision denying his claims for entitlement to service connection for a low back condition, sciatic nerve damage/radiculopathy of the bilateral lower extremities, and a bilateral foot condition to include arthritis.  In December 2015 the RO issued a SOC in regards to his service connection claims. 

In his February 2016 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board videoconference hearing before a Veterans Law Judge.  As such, in September 2016, he was informed that his requested hearing had been scheduled for October 2016.  A transcript of the hearing is of record. 
The record reflects that the Veteran filed a claim for bilateral foot arthritis.  However, the record also reflects that he has been diagnosed with multiple foot conditions, to include arthritis.  The issue on appeal has been recharacterized accordingly.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a Veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

During the pendency of these appeals, the Veteran filed several additional claims.  In a March 2012 rating decision, the RO denied the Veteran's claims for special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  In a September 2012 rating decision, the RO granted claims for service connection for tinnitus and an increased rating for posttraumatic stress disorder (PTSD) and denied claims for increased ratings for diabetes mellitus type II and polyuria.  In a February 2013 rating decision, the RO granted SMC based on the loss of a creative organ and service connection for erectile dysfunction.  In an August 2013 rating decision, the RO declined to reopen and continued to deny service connection for hypertension and an eye condition on a secondary basis as new and material evidence had not been received.  In a December 2015 rating decision, the RO granted an increased rating for peripheral neuropathy of the bilateral lower extremities and denied service connection for an ankle condition and continued the Veteran's rating for sensorineural hearing loss.  In a December 2015 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim for TDIU as well as his prior claims for increase for PTSD, diabetes mellitus and polyuria.  In addition, the RO included claims for increase for peripheral neuropathy of the bilateral lower extremities.  

In a February 2016 statement submitted by the Veteran's representative along with his substantive appeal, the Veteran indicated that he was pleased with his ratings for peripheral neuropathy of the bilateral lower extremities and wished to withdraw those claims.  Furthermore, as all of the issues listed on the December 2015 SSOC with the exception of entitlement to a TDIU, were not covered in a preceding statement of the case (SOC), the Board finds that such issues were inappropriately addressed by the agency of original jurisdiction (AOJ).  38 C.F.R. § 19.31 (2016).  
Therefore, the Board does not have jurisdiction over the issues of entitlement to higher ratings for PTSD, polyuria, diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, and they are not on appeal. 

Additional records, including statements of the Veteran's prior employers, were associated with the record after the issuance of the most recent SOC and SSOC of the case in December 2015.  However, the Veteran also submitted a waiver of AOJ consideration of these records.  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence.

Additional VA treatment records dated to August 2016 were subsequently associated with the Veteran's record in conjunction with another claim.  AOJ consideration of these records has not been waived.  However, as these records are not pertinent to the issues on appeal, waiver of AOJ consideration is not necessary.  Furthermore, as the Board is remanding the issue of entitlement to service connection for a bilateral foot disorder, to include arthritis for further development, the RO will have the opportunity to review such records.  Therefore, the Board finds that there is no prejudice to the Veteran in the Board reviewing the records for the issue decided herein and in the interests of a thorough remand.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the Virtual VA file reveals documents to include VA treatment records as well as an April 2014 VA examination. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back condition, sciatic nerve damage/radiculopathy of the bilateral lower extremities as secondary to a low back condition and a bilateral foot condition to include arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the present case, the RO sent a letter to the Veteran dated  September 2010, prior to the initial RO decision issued on this claim in November 2010.  This letter provided information as to what evidence was required to substantiate his claim for a TDIU and of the division of responsibilities between VA and the claimant in developing these claims.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment, vocational rehabilitation and social security records, as well as post-service treatment records have been obtained and considered.  As such, the Veteran and his representative have not identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board notes that the Veteran has not been afforded a single opinion addressing the collective impact of his service-connected disabilities on his employability.  However, the Board finds that he is not prejudiced in this matter as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion as the opinions of record adequately addressed the impact of such on his employability and, therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached in the VA examinations already of record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  TDIU

The Veteran contends that he was unemployable due to his service-connected disabilities, specifically PTSD, polyuria and diabetes mellitus type II. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran has the following service connected disabilities: PTSD, rated as 30 percent disabling effective December 1, 2008, and 50 percent disabling effective June 27, 2011; polyuria associated with diabetes mellitus with cataracts and erectile dysfunction, rated as 30 percent disabling effective July 20, 2006; sensorineural hearing loss rated as 20 percent disabling effective March 16, 1974; Diabetes mellitus type II with cataracts and erectile dysfunction rated as 10 percent disabling effective October 26, 2004 and 20 percent disabling effective March 2, 2006; peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus type II with cataracts and erectile dysfunction rated as 10 percent disabling effective July 20, 2006 and 20 percent disabling August 18, 2015; tinnitus rated as 10 percent disabling effective June 7, 2005; coronary artery disease with myocardial infarction (ACE) rated as 100 percent disabling effective August 17, 2016 and 10 percent disabling effective December 1, 2016; and post-operative umbilical hernia scar rated as noncompensable.  As such, the Veteran has met the schedular criteria, and his claim turns on whether his service-connected disabilities have rendered him unemployable. 

In this regard, the evidence of record shows that the Veteran worked several jobs over the years.  After discharge from the military, he worked as a restaurant manager at various private franchises and in other service industry positions.  VA treatment records reflect that the Veteran retired due to his eye condition and age in 2001.  However, the Veteran reported that he last worked full time in 2006.  

A May 2010 statement from the Veteran's VA vocational rehabilitation counselor indicated that he completed an academic training program in Human Services in December of 2009.  The Veteran's counselor also reported that since the Veteran's induction in the program in October 2004, his eyesight had gotten progressively worse and, as a result, he considered volunteer work rather than paid employment.  

Social Security Administration records reflect that the Veteran was awarded disability benefits effective July 25, 2004, due to a primary diagnosis of low vision and a secondary diagnosis of hearing loss.  

Several VA examinations have been conducted over the years which illustrate the impact of the Veteran's service connected conditions on his ability to work.  VA audio examinations conducted in September 2010 and July 2012 provided opinions that the Veteran's hearing loss did not render him unable to perform all types of sedentary and physical types of employment.  In addition, the July 2012 examiner reported that the Veteran's tinnitus did not impact his ability to work. 

An October 2010 VA examiner reported that the Veteran had mild cataracts in both eyes as well as significant vision loss in both eyes, however no etiology was determined.  The examiner opined that, based on the Veteran's level of impairment,  he would be employable.  A December 2011 VA examiner noted that the Veteran did not have a diagnosed eye condition consisted with his reported vision loss, and therefore opined that he did not have a diabetic related eye condition that impacted his ability to work.  A July 2012 VA examiner would not comment on the Veteran's functional impairment of his cataracts without further testing because he could not confirm the Veteran's visual acuity. 

A November 2010 VA examiner provided the opinion that the Veteran's service connected disabilities would not interfere with his ability to work, but that the Veteran would be limited to sedentary work as a result of non-service connected disabilities.  However, a November 2011 VA examiner later opined the Veteran's service connected disabilities limited him to sedentary work.  The Veteran reported to a September 2012 VA examiner that there were no conditions other than his PTSD and vision problems that would preclude him from working. 
During the August 2011 VA PTSD examination, the examiner found that the Veteran's PTSD did impact his ability to work, finding that the Veteran's functional impairment was occupational and social impairment with reduced reliability and productivity.  A November 2011 VA psychologist reported that there were no psychiatric reasons that he should not be able to obtain or maintain employment.  An August 2012 VA mental health examiner opined that while the Veteran's PTSD symptoms were limiting, they would not preclude him from securing and maintaining gainful employment.  The report of the September 2015 PTSD examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity as a result of his PTSD.  However, the examiner found that the Veteran was not unemployable due to his service connected PTSD.  

The August 2015 VA examiner noted the Veteran's polyuria, erectile dysfunction and diabetes mellitus, but found that these conditions did not impact the Veteran's ability to work.  The examiner further noted the Veteran's peripheral neuropathy of the bilateral lower extremities and found that it may limit the Veteran's ability to perform prolonged standing, walking and repetitive bending movements.  However, the examiner opined that the Veteran's service connected disabilities did not limit his ability to secure and maintain employment.  

During the October 2016 hearing, the Veteran testified that he last worked full time in approximately 2005.  He testified that he managed a fast food franchise, where he supervised approximately 25 employees and was responsible for the cash register, ordering supplies and ensuring orders were prepared correctly.  The Veteran indicated that he decided he could no longer work as he lost his eyesight and could no longer handle the job, he could not concentrate, manage his employees, or manage the finances of the restaurant.  He reported that he went for treatment of his eyes but was told that they could not determine what was wrong with them.  He testified that the doctors indicated that his loss of vision was a result of his exposure to Agent Orange, but that there was not enough literature to support their theory.  The Veteran testified that he continued to try to find employment and worked as a dishwasher in an Italian restaurant but that he kept getting hurt and burnt.  He reported that he then went through a bout of depression and decided to try to get additional training, but that he left the vocational rehabilitation program in April 2010.  The Veteran testified that his driver's license was subsequently taken away.  He indicated that he tried to work for a pizza restaurant but that he could not handle the pressure or the crowds and that he suffered panic attacks as a result.  The Veteran testified to a couple of confrontations in crowded places and he indicated that he could not control himself and feared that he would hurt someone as a result.  The Veteran reported that when he found himself in such a situation, he would call his wife to remove him from the situation.  

The Veteran testified that he attended group therapy once a week and saw a psychiatrist in order to treat his PTSD.  He reported that his therapist left the VA as he wanted to report that the Veteran should not be working but was not allowed report it.  The Veteran further reported that for his last PTSD examination, he was sent to a church and that the examiner told him that "God will save you."  The Veteran felt that such was an inadequate examination, as it was more about religion and not about his condition.  The Veteran reported that his PTSD caused him to sleep poorly and that he suffered from nightmares, and that while he was prescribed medication, he could not take it on account of his polyuria.  The Veteran reported that he awoke in a cold sweat approximately every hour.  The Veteran further testified that his poor sleep coupled with his lack of interest in his personal appearance or motivation made it hard for him to function during the day.  In addition, the Veteran testified that he got frustrated easily as a result of his disabilities.  

The Veteran testified that with regards to his diabetes mellitus, he carried insulin with him at all times and that if his blood sugar dropped he would start shaking.  He further testified that he had a heart condition which impacted his medications and caused more problems with all of his conditions.   

The Veteran's wife testified that the Veteran's PTSD caused him to have nightmares and panic attacks in his sleep.  She further testified that if his diabetes mellitus was not under control then he was prone to passing out and forgetting things.  Further she testified that as a result of all the medications that he was on, he was often dizzy, groggy and sleepy.  She testified that as a result of all of his service connected conditions and their various medications with their physical and mental side effects, the Veteran was not in a position where he could work outside of his home.  

Throughout the appeal several, lay statements were submitted in support of the Veteran's claims.  A May 2015 statement from the Veteran's wife reported her account of the Veteran's struggles with his service connected conditions.  She reported that the Veteran was depressed most of the time and that he did not like crowds.  Furthermore, she reported that the Veteran suffered from frequent nightmares and often spoke of suicide.  Finally, she noted that his eyesight had gotten progressively worse and that she often found the Veteran crying as he said he could not see their grandchildren.  An October 2016 statement from the Veteran's son reflects his observations of the Veteran's PTSD.  The Veteran's son indicated that his father did not sleep well and suffered from flashbacks.  He reported that his parents did not have many friends and that he had to be always mindful of his father and the house rules.  He reported that his father retreated during social situations. 

In November 2016 statements from the Veteran's previous employers were also submitted.  A statement from the manager of an Italian restaurant where the Veteran applied for a part time position, noted that while the job could become stressful and overwhelming due to the location, it was common practice to have potential employees do a couple voluntary days of training.  During the Veteran's probationary period, he became overwhelmed and had to be excused.  He tried to return but was unable to.  The Veteran reported that he suffered from PTSD and often suffered from panic attacks.  As a result, the restaurant could not go forward with his employment.  An additional statement from a current employer noted that the Veteran worked part time with a bathroom remodeling and home improvement company.  The Veteran notified his manager of his PTSD and panic attacks during the hiring process.  His manager noted that the Veteran had several panic attacks due to noise and crowds and had to leave work, however he did not indicate that the Veteran could not or did not return to work. 

Based on the above, the Board finds that the Veteran's service connected disabilities do not render him unemployable
In so finding, the Board notes that the Veteran worked for several years after discharge from service in both restaurants and other service industries.  Furthermore, by the Veteran's own admission, he retired as a result of his PTSD and failing eyesight; the Veteran is not service connected for any eye related conditions, and therefore the Board cannot consider such in this analysis.  Moreover, while the evidence certainly shows he suffers from some impairment (i.e. work-related stress, panic attacks, and physical restraints), the vast majority of the medical opinions in the record directly addressing the occupational impact of his disabilities agree that they do not preclude him from obtaining, following, or maintaining any substantially gainful employment.  Notably, even conceding that the Veteran's physical impairment due to his service-connected diabetes mellitus and polyuria, may limit him to sedentary employment, there is no medical evidence suggesting the Veteran has such dire psychiatric impairment that all sedentary jobs would also be precluded.  While the Board is sympathetic to the Veteran and his wife's competent reports of psychiatric distress and its implications for his functioning, whether his psychiatric complaints are commensurate with a particular level of occupational or functional impairment is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Accordingly, the Board finds that the Veteran's service connected conditions, specifically his PTSD, diabetes mellitus and polyuria, alone do not render him unemployable. 

The Board acknowledges that the Veteran reported he retired due to a combination of physical and mental limitations.  The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU rating is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a low back condition, sciatic nerve damage/radiculopathy of the bilateral lower extremities as secondary to a low back condition, and a bilateral foot condition to include arthritis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded VA examinations in order to determine the nature and etiology of his claimed low back condition and bilateral foot condition to include arthritis in April 2014 and August and November 2015, addendum and clarification opinions are necessary to decide the claims.

Bilateral foot condition to include arthritis

The Veteran asserts that his current bilateral foot condition to include arthritis was caused by his active duty service, specifically an incident where the Veteran alleges his feet were run over by a truck while on active duty.  An August 2015 VA examiner diagnosed metatarsalgia, plantar fasciitis, and degenerative arthritis.  He opined that the Veteran's "claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  He further explained that "[t]he Veteran's foot pain is more than not related to diabetic peripheral neuropathy and less likely from osteoarthritis pain."  He opined that "[t]he claimed condition is at least as likely as not proximately due to or the result of the Veteran's service connected condition."  He provided the rationale that the "[c]urrent severity of the service connected condition warrants by proximity, association of the claimed secondary condition.  The disorder began subsequent to the service connected condition and is the direct result of the antecedent condition.  The medical literature supports this.  A nexus is established."  The Board finds that clarification is needed in order to render a decision.  The examiner did not specify which condition he found was proximately due to or the result of the Veteran's service connected condition despite diagnosing the Veteran with three separate foot conditions.  A November 2015 addendum opinion did nothing to clarify the issue.  The examiner noted that the Veteran was claiming a bilateral foot condition due to an injury received while on active duty, and found that the condition claimed was less likely than not incurred in or caused by the claimed in-service, event or illness.  The examiner's rationale was the service treatment records showed no evidence of the diagnosis, treatment or foot pathology while on active duty, and that the Veteran's current foot complaints are most likely due to diabetic peripheral neuropathy.  In light of this deficiency, a clarification opinion, should be obtained on remand.

Low back condition

The Veteran originally contended that he had a low back condition as a result of his active duty service.  However, during the Veteran's October 2016 hearing, he testified that his back condition was the result of his changing gate.  He testified that his treating physician notified him that adjustments and corrections made as a result of his lower extremity conditions caused him to develop arthritis.  The Veteran was afforded VA examinations in April 2014 and August 2015.  During the August 2015 examination, the Veteran reported that his back pain began 4 years prior and that he felt that his feet and knee problems had his back "out of wack."  During both examinations, the examiners found that the Veteran's condition was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  Furthermore, they concluded that his in service reports of back pain were acute with no evidence of chronicity of care.  However, neither of these examiners addressed the possible theory of secondary service connection.  The Veteran has claimed a bilateral foot condition to include arthritis and is currently service connected for peripheral neuropathy of the bilateral lower extremities, both of which have implications with his gate and ability to walk.  However, neither the April 2014 nor the August 2015 examiners considered these conditions in relation to his claimed back condition.  Therefore, the Board finds that an addendum opinion to consider all possible theories of entitlement should be obtained.   

Sciatic nerve damage/radiculopathy

The Veteran has alleged that his claimed sciatic nerve damage/radiculopathy of the bilateral lower extremities is the result of his low back condition; however, the latter claim is being remanded as discussed in the preceding paragraphs.  Based on this theory of secondary service connection, the Board finds that the Veteran's claim of service connection for sciatic nerve damage/radiculopathy of the bilateral lower extremities as secondary to a low back condition is inextricably intertwined with the remanded claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, adjudicated of such claim must be deferred pending the outcome of the Veteran's claim for service connection for a low back condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the August or November 2015 VA examiners for an addendum opinion as to the Veteran's claimed bilateral foot conditions.  If either of the examiners who drafted the August or November 2015 opinions are unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Clarify all diagnosed foot conditions

b)  For each diagnosed foot condition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include the Veteran's alleged accident where his feet were run over by a truck.

c)  If not related to service, the examiner should also address the question of whether is at least as likely as not that any current foot disorder has been caused OR aggravated (i.e., permanently increased in severity) by the Veteran's service-connected diabetes mellitus or peripheral neuropathy. 

In offering any opinion, the examiner must consider the 
full record, to include the Veteran's lay statements.  The
 rationale for any opinion offered should be provided. 

2.  Return the claims file, to include a copy of this remand, 
to the August 2015 VA examiner for an addendum opinion
 as to the Veteran's claimed low back condition.  If the 
examiner who drafted the August 2015 opinion is  
unavailable, the opinion should be rendered by another 
appropriate medical professional.  The need for another
examination is left to the discretion of the medical 
professional offering the addendum opinion.

   The examiner should opine as to the following: 
   
a) Whether it is at least as likely as not (a 50 percent or 
greater probability) that the Veteran's low back 
condition was caused OR aggravated by his claimed 
bilateral foot condition to include arthritis or any of 
his service connected conditions.  In this regard, the 
examiner should consider the Veteran's October 2016 
hearing testimony. 

In offering any opinion, the examiner must consider the full 
record, to include the Veteran's lay statements.  The rationale
for any opinion offered should be provided. 

3.  After completing the above, and any other development as 
may be indicated by any response received as a consequence 
of the actions taken in the preceding paragraphs, the Veteran's 
claims should be readjudicated based on the entirety of the 
evidence.  If any claim remains denied, the Veteran and his 
representative should be issued a supplemental statement of 
the case.  An appropriate period of time should be allowed for 
response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


